In an action to recover payment for medical expenses under two homeowner’s insurance policies, the plaintiffs appeal, as limited by their brief, from (1) so much of an order of the Supreme Court, Nassau County (Oppido, J.), dated January 9, 1986, as upon reargument of their motion for summary judgment and the cross motion of the defendant Hartford Fire Insurance Company (hereinafter Hartford) for summary judgment dismissing the complaint as against it, adhered to its determination denying the plaintiff’s motion and granting Hartford’s cross motion, and (2) so much of a judgment of the same court, entered March 3, 1986, as dismisses the plaintiffs’ complaint as against Hartford.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed, without opinion; and it is further,
*461Ordered that the defendants are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]). Thompson, J. P., Lawrence, Weinstein and Rubin, JJ., concur.